DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments filed 06/07/2021 with respect to claims 1-2, 4, 6-13 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7-8, 10-13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yangagi US 2006/0104619 and Mojaver US 2013/0070103 further in view of Ishiko et al. US 2010/0220194.

In regard to claim 1 Yangagi teaches a moving object imaging device comprising: an imaging unit (see paragraph 0038) and a deflector that changes a relative deflection angle of a moving object and the imaging unit (see The deviation angle is defined by a moving of the object with reference to the camera..—paragraph 0038), and performs a first imaging of the moving object using the imaging unit through the deflector (see learning a deviation angle ……predetermined angular acceleration or more is detected, a deviation quantity of an object angle is estimated in association with the quantity of the angular acceleration..-- paragraphs 0038-0040), the moving object imaging device being configured in which the deflector is moved to a predetermined deflection angle so that the moving object enters a visual field of the imaging unit based upon position information of the moving object obtained from the outside (see auto focus unit which adjusts a focus of the optical system to an object which exists in a predetermined range-finding area…. predetermined angular acceleration or more is detected, a deviation quantity of an object angle is estimated in association with the quantity of the angular acceleration..--paragraphs 0009, 0038-0040, 0047); and the moving object is imaged in a state of keeping the deflection angle during the first imaging of the moving object (see paragraphs 0009, 0038-0040, 0047), 
however, Yangagi fails to explicitly teach but Mojaver teaches wherein the imaging unit is configured to be able to image a plurality of moving objects (see the processor is configured to analyze the video image to identify one or more objects, if any, moving within the field of view……… processor can also analyze the first image to identify one or more objects of interest, if any, in the field of view and generate control signals indicative of coordinates of said one or more objects for communication to the controller..—at least paragraphs 0009-0010, 0024).  
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mojaver into a system of Yangagi in order to wherein the imaging unit is configured to be able to image a plurality of moving objects, as such the methods allow imaging of a field of view with two different image planes where one of the image planes has a much higher resolution than the other..—see para. 0001.

however, Yangagi and Mojaver fails to explicitly teach but Ishiko teaches and an image display part configured to simultaneously display the plurality of moving objects (see FIG. 2, a moving object is a person or a thing in motion, such as a person P who is walking or a car that is running…………… the monitoring device 10 detects a moving object, a stationary object, and the face of a person by type from one piece of image pickup data. The monitoring device 10 then .
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ishiko into a system of Yangagi and Mojaver in order to an image display part configured to simultaneously display the plurality of moving objects, as such simultaneously detecting different objects such as moving object detection and non-moving object detection or the like can be an efficient monitoring system on client side..—see para. 0456.
Note: The motivation that was applied to claim 1 above, applies equally as well to claims 2, 4, 7-8, 10-13 and 14 as presented blow. 
In regard to claim 2 Yangagi, Mojaver and Ishiko teaches a moving object imaging device according to claim 1, further, Yangagi teaches wherein after the imaging unit finishes imaging, the imaging unit starts to change the deflection angle and performs next imaging with a predetermined deflection angle (see learning a deviation angle ……predetermined angular acceleration or more is detected, a deviation quantity of an object angle is estimated in association with the quantity of the angular acceleration..--paragraphs 0038-0040).  

In regard to claim 4 Yangagi, Mojaver and Ishiko teaches a moving object imaging device according to claim 1, further, Yangagi teaches comprising: an image processing part configured to process the image, which is imaged by the imaging unit, into a plurality of moving images (see fig. 1 an image processing device…--paragraphs 0033).  
In regard to claim 5 Yangagi, Mojaver and Ishiko teaches a moving object imaging device according to claim 4, further, Mojaver teaches comprising: an image display part, wherein the plurality of moving objects are displayed on the image display part at the same time (see displaying high resolution images of at least a portion of the field of view while presenting information regarding the context of that portion within the field of view. In many embodiments, the systems and methods of the present invention advantageously allow the simultaneous and rapid generation of high resolution images corresponding to different portions of the field of view. Such rapid generation of the high resolution images can be suited for a variety of applications, and in particular, for object tracking applications in which high resolution images of one or more objects are generated as those object(s) move within the field of view..--paragraphs 0053, 0066, 0070, 0084).  

In regard to claim 7 Yangagi, Mojaver and Ishiko teaches a moving object imaging device according to claim 1, further, Yangagi teaches comprising: an optical magnification adjustment mechanism of the imaging unit (see optical system, an auto focus unit which adjusts a focus of the optical system to an object which exists in a predetermined range-finding area ..--paragraphs 0009, 0019).  

In regard to claim 8 Yangagi, Mojaver and Ishiko teaches a moving object imaging device according to claim 1, further Mojaver teaches wherein a plurality of optical paths are provided between the imaging unit and the moving object (see paragraphs 0004, 0020).  

In regard to claim 10 Yangagi, Mojaver and Ishiko teaches a moving object imaging device according to claim 1, further Mojaver teaches comprising: an image analysis part configured to specify a moving object position and a moving object size within an acquired image (see improve accuracy for the object size and velocity estimates, a predictive Kalman-type filter is often utilized to calculate best estimate probabilistic predictions for objects being tracked..--paragraphs 0082-0083), wherein the image analysis part determines a display range of the acquired image based upon information of the moving object position and the moving object size within the computed image (see improve accuracy for the object size and velocity estimates, a predictive Kalman-type filter is often utilized to calculate best estimate probabilistic predictions for objects being tracked…………..detecting an object of interest (e.g., an object that has moved within the field of view), the processor can generate one or more control signals that are indicative of the coordinates of the object(s) in the field of view and transmit the control signals to the controller 201, which in turn can cause the movement of the second (movable) detector 109 to acquire higher-resolution image data of that object (i.e., to acquire the second image data)..--paragraphs 0082-0084).  

In regard to claim 11 Yangagi, Mojaver and Ishiko teaches a moving object imaging device according to claim 1, further, Yangagi teaches comprising: an image analysis part configured to specify a moving object position within an acquired image (see camera device comprising a camera body having an optical system, an auto focus unit which adjusts a focus of the optical system to an object which exists in a predetermined range-finding area in an image formed by the optical system..—paragraphs 0017), wherein a deflection angle of a the deflector is corrected based upon the moving object position within the image (see range-finding area is displaced depending on a direction and a quantity of an angular acceleration detected, whereby, even if an object whose motion is hardly predicted has suddenly started moving, the range-finding area tracks the motion of the object, and therefore changes its position..—paragraphs 0047-0048).  
Claim 12 list all similar elements of claim 1, but in method form rather than device form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 12.
In regard to claim 13 Yangagi, Mojaver and Ishiko teaches a moving object imaging device according to claim 1, wherein the image display part is configured to display each of the moving objects in a separate portion of the image display part (see FIG. 2, a moving object is a person or a thing in motion, such as a person P who is walking or a car that is running…………… the monitoring device 10 detects a moving object, a stationary object, and the face of a person by type from one piece of image pickup data. The monitoring device 10 then generates monitoring image data representing four different images as one monitoring image..—paragraphs 0061-0078, figs. 2-3, also see simultaneously detecting different objects such as moving object detection and non-moving object detection or the like can be performed..—paragraphs 0456).
Claim 14 list all similar elements of claim 13, but in method form rather than device form.  Therefore, the supporting rationale of the rejection to claim 13 applies equally as well to claim 14.


Claim Rejections - 35 USC § 103

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yangagi US 2006/0104619, Mojaver US 2013/0070103 and Ishiko US 2010/0220194 as applied to claims 1-2 above, and further in view of Hayashi et al. US 2015/0208916.

In regard to claim 6 Yangagi, Mojaver and Ishiko teaches a moving object imaging device according to claim 1, however, Yangagi, Majaver and Ishiko fails to explicitly teach but Hayashi teaches wherein the deflector is a Galvano scanner (see galvano mirror that deflects..—paragraphs 0049, 0060).  
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hayashi into a system of Yangagi, Mojaver and Ishiko in order to wherein the deflector is a Galvano scanner, as such the measurement light LS may be scanned in any direction on the xy-plane..—see para. 0049.

Claim Rejections - 35 USC § 103

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yangagi US 2006/0104619 Mojaver US 2013/0070103 and Ishiko US 2010/0220194 as applied to claims 1-2 above, and further in view of Pahk et al. US 2005/0041241.

 regard to claim 9 Yangagi, Mojaver and Ishiko teaches a moving object imaging device according to claim 1, however, Yangagi, Mojaver and Ishiko fails to explicitly teach but Pahk teaches wherein an illumination system is coaxially disposed with the imaging unit (see illumination device coaxially with the optical axis of the camera..—paragraph 0004).  
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pahk into a system of Yangagi, Mojaver and Ishiko in order to wherein an illumination system is coaxially disposed with the imaging unit, as such cartesian coordinate data of the test sample and the inside diameter image data that are input from the camera are processed by means of the computer program and thus eccentricity of the inside diameter with respect to the Cartesian coordinate data is measured..—para. 0004.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481